Exhibit 10.03

Acusphere, Inc.

Incentive Stock Option Agreement

Acusphere, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2005 Stock Option and Incentive Plan.  The terms and conditions
attached hereto are also a part hereof.

Name of optionee (the “Optionee”):

 

 

 

 

 

Date of this option grant:

 

 

 

 

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

 

 

 

 

Option exercise price per share:

 

 

 

 

 

Shares that are subject to vesting schedule:

 

 

 

 

 

Vesting Schedule:

 

 

Vesting Start Date:

 

0%

 

 

 

On or after                but prior to                         :

 

An additional [2.08%] per month

 

 

 

On or after                   :

 

100%

 

 

 

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

Payment alternatives:

 

Section 7(a)(i) through (iii)

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.

 

Acusphere, Inc.

 

 

 

By:

 

 

Signature of Optionee

 

John Thero, SVP, CFO

Employee Name

 

 

Employee Address

 

 

Employee Address

 

 

 

1


--------------------------------------------------------------------------------


ACUSPHERE, INC.

Incentive Stock Option Agreement — Incorporated Terms and Conditions

1.                                       Grant Under Plan.  This option is
granted pursuant to and is governed by the Company’s 2005 Stock Option and
Incentive Plan (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan.

2.                                       Grant as Incentive Stock Option.  This
option is intended to qualify as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(the “Code”), but the Company does not represent or warrant that this option so
qualifies.  To the extent that this option does not qualify as an incentive
stock option, it shall be a non-statutory stock option.

3.                                       Vesting of Option.

(a)                                Vesting if Business Relationship Continues.
The Optionee may exercise the vested portion of this option on or after the date
of this option grant for the number of shares of Common Stock, if any, set forth
on the cover page hereof.  If the Optionee has continuously maintained a
Business Relationship (as defined below) with the Company through the dates
listed on the vesting schedule set forth on the cover page hereof, the Optionee
may exercise this option for the additional number of shares of Common Stock set
opposite the applicable vesting date.  Notwithstanding the foregoing, the Board
may, in its discretion, accelerate the date that any installment of this option
becomes exercisable.  The foregoing rights are cumulative and may be exercised
only before the date which is ten years from the date of this option grant.

(b)                                 Definitions. The following definitions shall
apply:

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant provided, however, that
if the Optionee is granted this stock option as an employee, officer or director
and his/her role with the Company is subsequently modified such that he/she
becomes a consultant of the Company and is no longer an employee, officer or
director the Business Relationship, as defined for purposes of the stock options
granted under the Plan, is assumed to no longer exist unless the Company enters
into a written agreement related to such other Business Relationship in which it
is specifically stated that there is no termination of the Business Relationship
under this agreement.

“Cause” means: (i) gross negligence or willful malfeasance in the performance of
the Optionee’s work or a breach of fiduciary duty or confidentiality obligations
to the Company by the Optionee; (ii) failure to follow the proper directions of
the Optionee’s direct or indirect supervisor after written notice of such
failure; (iii) the commission by the Optionee of illegal conduct relating to the
Company; (iv) disregard by the Optionee of the material rules or material
policies of the Company which has not been cured within 15 days after notice
thereof from the Company; or (v) intentional acts on the part of the Optionee
that have generated material adverse publicity toward or about the Company.

2


--------------------------------------------------------------------------------


4.                                       Termination of Business Relationship.

(a)                                  Termination.  If the Optionee’s Business
Relationship with the Company ceases, voluntarily or involuntarily, with or
without cause, for reasons other than the death or disability of the Optionee,
no further installment of this option shall become exercisable, and this option
shall expire (may no longer be exercised) after the passage of ninety days from
the date of termination, but in no event later than the scheduled expiration
date.  Any determination under this agreement as to the status of a Business
Relationship or other matters referred to above shall be made in good faith by
the Board of Directors of the Company.  If, at the time of the Optionee’s
termination for reasons other than Cause, he/she is unable to sell shares of the
Company’s stock (i) without liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended (or any successor provision) (“Section 16(b)”)
or (ii) because he/she is in possession of material non-public information about
the Company (“Material Non-public Information”) or the Company and Optionee for
other good reason agree that that Optionee should not then sell shares of
Company stock, then the ninety days period referred to above shall not commence
until the later of the first day that the Optionee may sell the shares without
liability under Section 16(b), the first day that the Optionee is not in
possession of Material Non-public Information and the Company no longer requests
that the Optionee not sell shares of Company Stock; provided, however, that in
no event will this option be exercised after the scheduled expiration date.

(b)                               Employment Status. For purposes hereof, with
respect to employees of the Company, employment shall not be considered as
having terminated during anyleave of absence if such leave of absence has been
approved in writing by the Company and if such written approval contractually
obligates the Company to continue the employment of the Optionee after the
approved period of absence; in the event of such an approved leave of absence,
vesting of this option shall be suspended (and the period of the leave of
absence shall be added to all vesting dates) unless otherwise provided in the
Company’s written approval of the leave of absence.  For purposes hereof, a
termination of employment followed by another Business Relationship shall be
deemed a termination of the Business Relationship with all vesting to cease
unless the Company enters into a written agreement related to such other
Business Relationship in which it is specifically stated that there is no
termination of the Business Relationship under this agreement. This option shall
not be affected by any change of employment within or among the Company and its
Subsidiaries so long as the Optionee continuously remains an employee of the
Company or any Subsidiary.

(c)                                  Termination for Cause.  If the Business
Relationship of the Optionee is terminated for Cause (as defined above), this
option may no longer be exercised from and after the Optionee’s receipt of
written notice of such termination.

5.                                       Death; Disability; Retirement.

(a)                                  Death.  Upon the death of the Optionee
while the Optionee is maintaining a Business Relationship with the Company, this
stock option, to the extent it is at the time outstanding under the Plan, shall
automatically accelerate and become fully exercisable as to all Shares hereunder
and shall remain exercisable until their scheduled expiration date or earlier
surrender. In addition, if the Optionee dies within the ninety-day period after
the termination of his/her business relationship with the Company and such
termination occurs for reasons other than Cause or if the Optionee dies within
the one-year period

3


--------------------------------------------------------------------------------


following a disability (as defined below), the Shares hereunder shall remain
exercisable until their scheduled expiration date or earlier surrender. During
the remainder of the option term, the Optionee’s estate, personal representative
or beneficiary to whom this option has been transferred pursuant to Section 9,
have the right to exercise this option. .

(b)                                 Disability.  If the Optionee ceases to
maintain a Business Relationship with the Company by reason of his or her
disability, this option may be exercised, to the extent otherwise exercisable on
the date of cessation of the Business Relationship, only at any time within one
year after such cessation of the Business Relationship, but not later than the
scheduled expiration date.  For purposes hereof, “disability” means “permanent
and total disability” as defined in Section 22(e)(3) of the Code.

(c)                                  Retirement.   If the Optionee, upon
attainment of the age of at least 62 years, ceases to maintain a Business
Relationship with the Company by reason of substantial retirement from his/her
position, business function and office, this option may be exercised, to the
extent otherwise exercisable on the date of cessation of the Business
Relationship, only at any time within one year after such cessation of the
Business Relationship, but not later than the scheduled expiration date.

6.                                       Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share.

7.                                       Payment of Exercise Price.  The
exercise price shall be paid by one or any combination of the following forms of
payment that are applicable to this option, as indicated on the cover page
hereof:

(A)                                  IN CASH, BY CERTIFIED OR BANK CHECK OR
OTHER INSTRUMENT ACCEPTABLE TO THE ADMINISTRATOR AND PAYABLE TO THE ORDER OF THE
COMPANY;

(B)                                 THROUGH THE DELIVERY (OR ATTESTATION TO THE
OWNERSHIP) OF SHARES OF STOCK THAT HAVE BEEN PURCHASED BY THE OPTIONEE ON THE
OPEN MARKET OR THAT ARE BENEFICIALLY OWNED BY THE OPTIONEE AND ARE NOT THEN
SUBJECT TO RESTRICTIONS UNDER ANY COMPANY PLAN.  SUCH SURRENDERED SHARES SHALL
BE VALUED AT FAIR VALUE ON THE EXERCISE DATE; OR

(C)                                  BY THE OPTIONEE DELIVERING TO THE COMPANY A
PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A
BROKER TO PROMPTLY DELIVER TO THE COMPANY CASH OR A CHECK PAYABLE AND ACCEPTABLE
TO THE COMPANY FOR THE PURCHASE PRICE; PROVIDED THAT IN THE EVENT THE OPTIONEE
CHOOSES TO PAY THE PURCHASE PRICE AS SO PROVIDED, THE OPTIONEE AND THE BROKER
SHALL COMPLY WITH SUCH PROCEDURES AND ENTER INTO SUCH AGREEMENTS OF INDEMNITY
AND OTHER AGREEMENTS AS THE ADMINISTRATOR SHALL PRESCRIBE AS A CONDITION OF SUCH
PAYMENT PROCEDURE.

Payment instruments will be received subject to collection.  The transfer to the
Optionee on the records of the Company or the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the Optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
included herein or applicable provisions of laws (including the satisfaction of
any withholding

4


--------------------------------------------------------------------------------


taxes that the Company is obligated to withhold with respect to the Optionee). 
In the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the number of shares attested to.

8.                                       Method of Exercising Option.  Subject
to the terms and conditions of this agreement, this option may be exercised by
written notice to the Company at its principal executive office, or to such
transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this option and the number of Shares for which it is being
exercised and shall be signed by the person or persons so exercising this
option.  Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received.  Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship). In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.

9.                                       Option Not Transferable.  This option
is not transferable or assignable except by will or by the laws of descent and
distribution.  During the Optionee’s lifetime only the Optionee can exercise
this option.

10.                                 No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Optionee to exercise
it.

11.                                 No Obligation to Continue Business
Relationship.  Neither the Plan, this agreement, nor the grant of this option
imposes any obligation on the Company to continue the Optionee in employment or
other Business Relationship.

12.                                 Adjustments.  Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.

13.                                 Withholding Taxes.  If the Company in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company may withhold from
the Optionee’s wages or other remuneration the appropriate amount of tax. At the
discretion of the Company, the amount required to be withheld may be withheld in
cash from such wages or other remuneration or in kind from the Common Stock or
other property otherwise deliverable to the Optionee on exercise of this
option.  The Optionee further agrees that, if the Company does not withhold an
amount from the Optionee’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Optionee will make reimbursement on
demand, in cash, for the amount underwithheld.

14.                                 Early Disposition.  The Optionee agrees to
notify the Company in writing immediately after the Optionee transfers any
Shares, if such transfer occurs on or before the later

5


--------------------------------------------------------------------------------


of (a) the date that is two years after the date of this agreement or (b) the
date that is one year after the date on which the Optionee acquired such
Shares.  The Optionee also agrees to provide the Company with any information
concerning any such transfer required by the Company for tax purposes.

15.                                 Arbitration.  Any dispute, controversy, or
claim arising out of, in connection with, or relating to the performance of this
agreement or its termination shall be settled by arbitration in the Commonwealth
of Massachusetts, pursuant to the rules then obtaining of the American
Arbitration Association. Any award shall be final, binding and conclusive upon
the parties and a judgment rendered thereon may be entered in any court having
jurisdiction thereof.

16.                                 Provision of Documentation to Optionee.  By
signing this agreement the Optionee acknowledges receipt of a copy of this
agreement and a copy of the Plan.

17                                    Miscellaneous.

(a)                                  Notices.  All notices hereunder shall be in
writing and shall be deemed given when sent by mail, if to the Optionee, to the
address set forth below or at the address shown on the records of the Company,
and if to the Company, to the Company’s principal executive offices, attention
of the Corporate Secretary.

(b)                                 Entire Agreement; Modification.  This
agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
agreement. This agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

(c)                                Fractional Shares. If this option becomes
exercisable for a fraction of a share because of the adjustment provisions
contained in the Plan, such fraction shall be rounded down.

(d)                                 Issuances of Securities; Changes in Capital
Structure. Except as expressly provided herein or in the Plan, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to this
option.  No adjustments need be made for dividends paid in cash or in property
other than securities of the Company. If there shall be any change in the Common
Stock of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, spin-off, split-up or other similar change in capitalization or event,
the restrictions contained in this agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, Shares, except as
otherwise determined by the Board.

(e)                                  Severability.  The invalidity, illegality
or unenforceability of any provision of this agreement shall in no way affect
the validity, legality or enforceability of any other provision.

6


--------------------------------------------------------------------------------


(f)                                    Successors and Assigns.  This agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 9 hereof.

(g)                                 Governing Law.  This agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
without giving effect to the principles of the conflicts of laws thereof.

7


--------------------------------------------------------------------------------